DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the response to this office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, “a first and second polynomial regression” in the features “modeling environmental noise and internal system noise with a first and second polynomial regression to generate an upper bound function and a lower bound function, respectively”, i.e., using “a … polynomial regression” to generate two functions, as recited in claims 1, 8, 15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Appropriate correction is required.

Specification
Specification reads: “A concept of “shots” (to sample within a squeezed space model) is used to alter training data to emulate a noisy environment. A “shot” represents an uncertainty index that is the average of all shots from the sampling”, i.e., an uncertainty index is defined by averaging multiple uncertainty indices from sampling, which does not answer what “shot” concept is. 
Appropriate correction is required.

Claim Objections
Claims 1-20 are objected to because of the following informalities: 
Claim 1 recites “modeling environmental noise and internal system noise with a first and second polynomial regression to generate …”, which should be -- modeling an environmental noise and an internal system noise with a first and second polynomial regression to generate …--. Claims 2-7 are objected due to the dependencies to claim 1.
Claim 8 is objected for the at least similar reason as described in claim 1 above since claim 8 recited similar deficient features as recited in claim 1. Claims 9-14 are objected due to the dependencies to claim 8.
Claim 15 is objected for the at least similar reason as described in claim 1 above since claim 15 recited similar deficient features as recited in claim 1. Claims 16-20 are objected due to the dependencies to claim 15.
Appropriate correction is required.

Examiner Comment I
Claim 8 recited a computer product for training …, comprising: one or more computer readable storage media and program instructions stored on the one or more computer readable media”, but in view of the application specification copied herein “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire (the application specification, para 74, US20210158143 A1, hereinafter)”, and therefore, the claimed “media” is construed to non-transitory “media” in claim 8.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim 1 is substantially directed towards a method for “alter the training data” by modeling noises, named as “environmental noise”, “internal noise”, and “user noise”, via polynomial regression to generate bound functions, named as “lower bound function” and “upper bound function, and to generate noise function, respectively; “applying” “the bound functions” to “the noise function” to generate “a squeezed noise function”; “detecting anomalies of the training data during online training”; “generating an average noise index ANI” via “mapping sample values” of “the anomalies” in “the training data” “to a squeezed space model via the squeezed noise function”, and “applying the ANI to the training data during training” so that the training data is altered and “a noisy environment” is emulated, which as a whole is mathematical concepts involved in nothing more than mathematical formulas or equations such as the claimed “polynomial regression”, “functions”, and “models”, and “data”, with mathematical relationships and calculations and thus, abstract idea. For example, the models representing “environmental noise”, “internal system noise”, and “user noise” are merely used to calculate “squeezed noise function”; portion or anomalies within the training data is sampled and mapped to a squeezed space model via “the squeezed noise function” to obtain “ANI” that is further applied “to the training data”, which is nothing more than the mathematical data manipulation, calculation, and relationships among the data, models, and functions and thus, abstract idea (Prong One).
Because the claimed subject matter above is directed to an abstract idea, looking for whether additional claimed element(s) transforms the nature of the subject matter to a patent-eligible application. However, the answer is no because the claimed method does not demonstrate any improvement to functioning of a computer, or to any other technology or technical field (see MPEP 2106.05(a)), for example, claim 1 failed to recite steps of obtaining training data from where and/or based what and/or by what, and training what via the modified training data, and thus, the claimed “detecting anomalies within a training data during an online training” is under its broadest reasonably interpretation and covers mathematical selection of the portion of the data to be as mathematical variables of the claimed functions or models, and to be sampled and used for calculating ANI, and thus, claim 1 as a whole does not apply the judicial exception with, or by use of, a particular machine (see MPEP 2106.05(b)), does not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), does not apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(e) and the Vanda Memo issued in June 2018), and further the claimed features are not indicative of integration into a practical application of the manipulated mathematics (see MPEP 2106.05(f)-(h); Step 2A, Prong two), and therefore, claim 1 is patent ineligible.
Claim 8 essentially recites the similar features as recited in claim 1 and further recites “a program product” comprising “one or more computer-readable storage media” and “program instructions” as written material stored in the “media” (Note: the claimed “media” herein is interpreted as non-transitory media and see the discussion in the title of Examiner Comment above), and however, the further recitation of claim 8 combined with other recited features merely recites instructions as printing material, which is neither counted as integration into a practical application nor applying or use of a particular machine to accomplish the abstract idea (see MPEP 2106.05b) and therefore, claim 8 is patent ineligible.
Claim 15 essentially recites the similar features as recited in claim 8 and further recites “a computer system” comprising “one or more computer processors; “one or more computer readable storage media”, and “program instructions” stored on the “media”, which is neither counted as integration into a practical application nor applying or use of a particular machine to accomplish the abstract idea (see MPEP 2106.05b) and therefore, claim 15 is patent ineligible.
Claim 2 depends on claim 1 and further recites the “generate … functions” further comprises “applying a first function of a squeeze theorem to the upper bound function and applying a second function … of the squeeze theorem, to the lower bound function” which is nothing more than a mathematical relationships and mathematical formula and calculations (e.g., mathematical relationships between the first function and the upper bound function and the second function and the lower bound function, etc.), and there is no indicative integration into practical application and therefore, claim 2 is also patent ineligible. 
Claim 3 depends on claim 1 and further recites “generating sample values …” further comprises: “measuring a noise amount from the detected anomalies, calculating an overall noise percentage based on the training data and the noise amount” and converting the noise percentage into a raw sample score”, which fails to perform and no indicative integration into practical application and therefore, claim 3 is also patent ineligible. 
Claim 4 depends on claim 3 and further recites mathematical calculation of ANI by “sampling iteratively along an axis of the squeezed space model over an interval equal to the raw sample score and averaging the sample” and “generating the ANI based on the averaged sample”. Since claim 4 fails to recite what “the sample” is and further recited the mathematical manipulation of data by “model” with no indicative of integration into practical application and therefore, claim 4 is also patent ineligible.
Claim 5 depends on claim 1 and further recites mathematical relationships of the data of the “anomalies” which “comprises, environment noise, internal noise, and the user noise” with no indicative of integration into practical application and therefore, claim 5 is also patent ineligible.
Claim 6 depends on claim 1 and further recites mathematical relationships of the data of “environmental noise” which further comprises “snow, rain, fog, path blockage, missing driving lane line and obfuscation” with no indicative of integration into practical application and therefore, claim 6 is also patent ineligible.
Claim 7 depends on claim 1 and further recites mathematical relationships of the data  of the “internal noise” which “comprises, control electronics, heat, and impurities in semiconductor materials” with  no indicative of integration into practical application and therefore, claim 33 is also patent ineligible.
Claim 9 epends on claim 8 and is also patent ineligible for the at least similar reason as described in claims 8, 2 above because claim 9 recites the similar deficient features as recited in claim 2.
Claim 10 depends on claim 8 and is also patent ineligible for the at least similar reason as described in claims 8, 3 above because claim 10 recites the similar deficient features as recited in claim 3.
Claim 11 depends on claim 10 and is also patent ineligible for the at least similar reason as described in claims 8, 4 above because claim 11 recites the similar deficient features as recited in claim 4.
Claim 12 depends on claim 8 and is also patent ineligible for the at least similar reason as described in claims 8, 5 above because claim 12 recites the similar deficient features as recited in claim 5.
Claim 13 depends on claim 8 and is also patent ineligible for the at least similar reason as described in claims 8, 6 above because claim 13 recites the similar deficient features as recited in claim 6.
Claim 14 depends on claim 8 and is also patent ineligible for the at least similar reason as described in claims 8, 7 above because claim 14 recites the similar deficient features as recited in claim 7.
Claim 16 depends on claim 15 and is also patent ineligible for the at least similar reason as described in claims 15, 2 above because claim 16 recites the similar deficient features as recited in claim 2.
Claim 17 depends on claim 15 and is also patent ineligible for the at least similar reason as described in claims 15, 3 above because claim 9 recites the similar deficient features as recited in claim 3.
Claim 18 depends on claim 17 and is also patent ineligible for the at least similar reason as described in claims 15, 4 above because claim 9 recites the similar deficient features as recited in claim 4.
Claim 19 depends on claim 15 and is also patent ineligible for the at least similar reason as described in claims 15, 6 above because claim 9 recites the similar deficient features as recited in claim 6.
Claim 20 depends on claim 15 and is also patent ineligible for the at least similar reason as described in claims 15, 7 above because claim 20 recites the similar deficient features as recited in claim 7.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a), first paragraph, as based on a disclosure which is not enabling. Applying “ANI” to “noise” and then “added back to training data” as disclosed in the application specification, which is critical or essential to the practice of the invention, but not included in the claims is not enabled by the disclosure. See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).
Claim 1 recites “applying the average noise index to the training data during training to alter the training data, emulating a noisy environment”, but the specification reads “Based on the 100 samples (data point of the Y-axis), analysis component 217 calculates the average and generate an ANI score. Thus, based on the sampling frequency of 100 times along the axis, an ANI score of 40 was calculated which means that 40% noise should be added back into the training data and/or the training process to retrain the neural network. It is noted that an ANI score can be used several times throughout the training process assuming no other input parameter changes (e.g., user, internal or environmental, etc.)”, i.e., the claimed “applying” would not operate without noise, i.e., the ANI applied to noise, and then added to the training data, other than the claimed “applying the ANI to the training data”, which considered to be critical or essential practice of the invention. Claims 2-7 are rejected due to the dependencies to claim 1 and failed to rectify the issues the parent claim 1 has had above.
Claim 8 is rejected for the at least similar reason described in claim 1 above since claim 8 recited the similar deficient features as recited in claim 1. Claims 9-14 are rejected due to the dependencies to claim 8.
Claim 15 is rejected for the at least similar reason described in claim 1 above since claim 15 recited the similar deficient features as recited in claim 1. Claims 16-20 are rejected due to the dependencies to claim 15.

Claims 1-20 are rejected under 35 U.S.C. 112(a), first paragraph, because the specification, while being enabling for “facial recognition” with “set of images” or “recognize objects in a video/image file”, etc. does not reasonably provide enablement for “training data during training”, “alter the training data” as claimed. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make/use the invention commensurate in scope with these claims. 
Claims 1 recites “detecting anomalies within a training data during an online training”, and “applying the average noise index to the training data during training to alter the training data”, etc. which have enablement scope problems because the disclosed implementation /operation in the specification only enable for “training data” for recognizing or recognition of “image/video”, “facial” image, and from “image data set”, etc., evidenced in paragraphs 15, 37-38, 56 of the application specification, but cannot enable one of ordinary skill in the art to make and/or use the invention for much broader terms of “training data” and “to alter the training data”, etc.  For example, the scope of the over broadly claimed terms include the other types of training data such as acoustic training data, temperature measurement training data, microwave signal training data, ultrasound signal training data, color information training data, smell signal training data, sensing force content training data, brain activity training data, chemical or biomedical molecular/atomic training data, etc., which are involved in totally different signal/data characteristics, bandwidth requirements, data-specific algorithms/techniques, computing/storing complexities, and/or biological representations and processing dimensions. The instant specification does not teach any enablement for these types of signals at all.  Therefore, the specification does not enable any person skilled in the art to make and use the invention commensurate in scope with the claim. Claims 2-7 are rejected due to dependencies to claim 1 and failed to rectify the problems claim 1 have had above.
Claim 8 is rejected for the at least similar reason described in claim 1 above since claim 8 recited the similar deficient features as recited in claim 1. Claims 9-14 are rejected due to the dependencies to claim 8 and failed to rectify the problems claim 8 have had above.
Claim 15 is rejected for the at least similar reason described in claim 1 above since claim 15 recited the similar deficient features as recited in claim 1. Claims 16-20 are rejected due to the dependencies to claim 15 and failed to rectify the problems claim 15 have had above.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4, 11, 18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 4 recites “sampling iteratively along an axis of the squeezed space model over an interval equal to the raw sample score and averaging the sample” and wherein “the sample” has an insufficient antecedent basis for the limitation in claim 4, which is confusing because it is unclear what “the sample” is referred to and it is unclear how “sampling … and averaging” of “the sample” is performed and thus, renders claim indefinite.
Claim 11 is rejected for the at least similar reason as described in claim 4 above because claim 11 recites the similar deficient feature as recited in claim 4.
Claim 18 is rejected for the at least similar reason as described in claim 4 above because claim 18 recites the similar deficient feature as recited in claim 4.


Examiner Comments II

There are 35 U.S.C. 112(a)/(b) issues and 35 U.S.C. 101 issues, and as well claim, drawing and specification objections, as set forth above, which cause confusions in scope and limitation by limitation and thus, it is noted that, as best understood in view of the claim rejection under 35 USC 112(a)/(b) and 35 USC 101, and as well claim, specification, and drawing objections, a prior art search has been conducted by the examiner, which is recorded in attached PTO-892 form. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESHUI ZHANG whose telephone number is (571)270-5589.  The examiner can normally be reached on Monday-Friday 6:30am-4:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESHUI ZHANG/
Primary Examiner, Art Unit 2654